DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 24, 25, 27-37 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant’s originally claimed a storage system with a transporting device and an omnidirectional driving unit.  The omnidirectional driving unit was broadly claimed as one of: a substantially ball-shaped rolling means; a wheel having turning elements; a steerable wheel; a gar generator; a linear motor; and a magnetic levitation generator.  The claims as originally filed did not go into details about the ball-shaped rolling means and magnet features as it is now claimed.  If these claims were presented in the original claims a proper restriction would have been filed.  As such, all claims drawn to this newly claimed embodiment are withdrawn.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24, 25, 27-37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 recites the limitation "the substantially ball-shaped rolling means" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 17, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ingram-Tedd (US 2019/0161273) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 13, Ingram-Tedd teaches a storage system comprising:


or tracks extending in a Y-direction transverse to the first set in a substantially horizontal plane to form a
grid pattern having a plurality of grid spaces;

a plurality of stacks of containers located beneath the rails, and arranged such that each stack is
located within a footprint of a single grid space; and

at least one transporting device configured and arranged to move in the X and Y directions, above the stacks, 
the at least one transporting device including an omnidirectional driving unit configured to dirve the at least one transporting device in a first direction and in a second direction of a grid-like structure, see figures 5-7 and paragraphs 0062+.

	Regarding claim 17, Ingram-Tedd teaches the at least one transporting device has a footprint that occupies only a single grid space in the storage system, such that a transporting device occupying one grid space will not obstruct a transporting device occupying or traversing adjacent grid spaces in the X and Y direction, see figures 5—7 and paragraphs 0062+.

	Regarding claim 26, Ingram-Tedd teaches the omnidirectional unit comprises a two-dimensional linear motor, 116 and 118, see paragraphs 0062+.

Response to Arguments
Applicant's arguments filed 7 January 2022 have been fully considered but they are not persuasive. Applicant argues that Ingram-Tedd teaches two unidirectional driving units and not an omnidirectional driving unit.  The examiner is interpreting the entire driving system, including both units in the X and Y directions of the transporting device of Ingram-Tedd as the overall claimed “omnidirectional driving unit”.  The examiner maintains that this is a reasonable interpretation of the prior art, and the driving unit of Ingram-Tedd drives the transporting device in botht he X and Y directions, and therefore reads on the applicant’s claimed invention.
Furthermore, applicant’s arguments regarding the claimed embodiment of the substantially ball-shaped rolling means and one or more magnetic or electromagnetic elements is moot, as these claims have been withdrawn due to election by original presentation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



9 March 2022